       Case 1:20-cv-00192 Document 1 Filed on 11/17/20 in TXSD Page 1 of 4



(2020-175)


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

NORMA LINDA CIENFUEGOS                            §
                                                  §
VS.                                               §            Civil Action No. _________
                                                  §
TARGET CORPORATION                                §            JURY DEMANDED


                           DEFENDANT’S NOTICE OF REMOVAL

        Defendant, TARGET CORPORATION, files this Notice of Removal to the United States

District Court for the Southern District of Texas, Brownsville Division, pursuant to 28 U.S.C. §§

1332, 1441, and 1446, based on the following facts, which show that this case is properly removable:

                                PROCEDURAL BACKGROUND

        1.     On October 7, 2020, Plaintiff, NORMA LINDA CIENFUEGOS, commenced an

action in the 138th Judicial District Court of Hidalgo County, Texas, Cause No. 2020-DCL-04809,

styled Norma Linda Cienfuegos v. Target Corporation. Plaintiff alleges Defendant is liable for

negligence under a premises liability theory.

        2.     On October 23, 2020, Defendant, TARGET CORPORATION, was served with a

copy of Plaintiff’s Original Petition.

        3.     Defendant’s Notice of Removal is timely as it is filed within 30 days of actual or

constructive receipt of Plaintiff’s Original Petition. 28 U.S.C. § 1446(b).

        4.     At the time suit was filed, and continuing to the present, this Court had, and still has,

original subject mater jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1). There is

complete diversity of citizenship between Plaintiff and Defendant. There are no statutory bars

against removal to the United States District Court, Southern District of Texas.
       Case 1:20-cv-00192 Document 1 Filed on 11/17/20 in TXSD Page 2 of 4




        5.      In addition, the amount in controversy exceeds $75,000.00, exclusive of interests and

costs. See Pet. Page 2, section a. under Jurisdiction and Venue.

                                              PARTIES

        6.      At the time Plaintiff’s Original Petition was filed and continuing to the present,

Plaintiff is alleged to be a citizen of, and domiciled in, the State of Texas. See Pet. Para. 3.

        7.      At the time Plaintiff’s Original Petition was filed and continuing to the present,

Defendant Target was and still is a Minnesota Corporation with a principal place of business in

Minnesota.

                    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        8.      Removal is proper because this lawsuit involves a controversy between citizens of

different states. Specifically, Plaintiff is now, and was at the time of removal, and at the time of the

filing of the instant lawsuit, a citizen of Texas.

        9.      In contrast, Defendant, Target Corporation, is now, and was at the time of removal,

and at the time of the filing of the instant lawsuit, a Minnesota corporation with its principal place

of business in Minnesota.

        10.     Accordingly, diversity of citizenship exists between the parties.

                      COMPLIANCE WITH REMOVAL PROCEDURES

        11.     A copy of this Notice of Removal was filed with the clerk of the State Court in which

the original action was filed, as required by law.

        12.     Pursuant to Local Rules 3 and 81, this Notice of Removal is accompanied by a Civil

Cover Sheet and copies of the following attached documents:

        a.      Pleadings asserting causes of action (Exhibit A);
        b.      All orders signed by the State Judge (Exhibit B);

Notice of Removal / 2020-175                                                                       Page 2
       Case 1:20-cv-00192 Document 1 Filed on 11/17/20 in TXSD Page 3 of 4




        c.      The state court docket sheet at the time of removal (Exhibit C);
        d.      An index of matters being filed (Exhibit D);
        e.      A list of all attorneys, including their addresses, telephone numbers, and the parties
                they represent (Exhibit E);

                                             PRAYER

        For these reasons, Defendant, TARGET CORPORATION, requests that the Court take

jurisdiction of this action to its conclusion and final judgment, to the exclusion of any further

proceedings in State Court, in accordance with law.

        Dated: November ___, 2020.

                                               Respectfully submitted,


                                               “/s/” Anthony B. James
                                               Anthony B. James, Attorney in Charge
                                               State Bar No. 10537300
                                               Federal I.D. No. 3785

                                               HODGE & JAMES
                                               Attorneys at Law
                                               P.O. Box 534329 (78553)
                                               1617 E. Tyler, Suite A
                                               Harlingen, Texas 78550
                                               Telephone: (956) 425-7400
                                               Facsimile: (956) 425-7707

                                               Attorneys for Defendant, TARGET CORPORATION




Notice of Removal / 2020-175                                                                    Page 3
       Case 1:20-cv-00192 Document 1 Filed on 11/17/20 in TXSD Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing, Defendant’s Notice
of Removal, has been served on the 17th day of November, 2020 to all attorneys of record via E-
Service as follows:

        Email: ignacio@martinezlegal.com
        Email: nora@martinezlegal.com
        Email: michelle@martinezlegal.com
        Ignacio G. Martinez
        The Law Office of Ignacio G. Martinez
        1205 N. Expressway, Suite A
        Brownsville, Texas 78520

                Attorneys for Plaintiff


                                             “/s/” Anthony B. James
                                             Anthony B. James




Notice of Removal / 2020-175                                                                 Page 4
